Citation Nr: 1737642	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post repair fracture, right ankle with osteoarthritis and plantar fasciitis scar.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. C.B.


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to May 1984 and on active duty for training from June 8 to October 17, 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia. 

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

This matter was before the Board in July 2014, and September 2016 and remanded for additional development.

FINDING OF FACT

The Veteran's right ankle is manifested by moderate limitation of motion, even with consideration of pain and functional impairment. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right ankle disability have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5010-5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal exertion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

Service connection was initially granted for residuals of a right ankle fracture in an August 1987 rating decision and a 10 percent rating was assigned, effective October 18, 1985. In July 2010, the Veteran filed a claim for an increased rating stating he has pain and swelling. 

The Veteran's right ankle disability has consistently been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 which provides ratings based on limitation of motion of the ankle. A 20 percent rating is warranted for marked limitation of motion. A 10 percent rating is warranted for moderate limitation of motion. The words marked and moderate are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. 

Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71a, Plate II. 

In October 2010, the Veteran was afforded a VA examination. The Veteran reported to the examiner that he was experiencing weakness, stiffness, swelling and pain. The Veteran further reported that he did not experience heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion subluxation or dislocation. The Veteran reported that he encounters flare-ups twice a week that last for one day. During flare-ups, the Veteran experiences limitation of motion of the ankle joint which he described as stiff. On examination, the Veteran's range of motion (ROM) was 0 to 20 degrees for dorsiflexion, and 0 to 45 degrees for plantar flexion. Pain did not limit his ROM for either extremity. The Veteran's x-ray showed the development of osteoarthritis and calcaneal spur. 

During the May 2014 hearing before the Board, the Veteran testified that he is having a hard time walking, and tries to keep pressure off his ankle. 

In May 2014, the Veteran submitted a private medical opinion from Dr. C.B. who also attended the Veteran's Board hearing. In the private opinion Dr. C.B. submitted, he stated he thoroughly reviewed the Veteran's file. Dr. C.B states the Veteran reported that over the years his right foot has begun to hurt more and more and currently his foot limits his mobility and he has used a cane since the last 2010 examination. Dr. C.B argued that the October 2010 VA examiner's opinion was erroneous. Dr. C.B. further stated that the October 2010 VA examination report "clearly shows an abnormal x-ray consistent with ankylosis osteo-arthritis, calcaneal spur and the fact that the patient used a cane, had loss of ADLS [(activities of daily living)], difficulty walking, pain when standing/walking, weakness stiffness, swelling and pain support a rate code of 20% not 10%"

Pursuant to the Board's July 2014 remand, the Veteran was provided a VA examination in August 2014. The Veteran reported to the examiner that he had surgery to repair his fractured ankle in 1985. In 2009, the Veteran experienced increasing pain of the ankle, heel and toes. He was diagnosed with plantar fasciitis and treated with a splint, exercises and injections which, improved the condition but did not resolve it. On examination, the Veteran's ROM for his right ankle was 0 to 10 degrees for dorsiflexion, and 0 to 30 degrees for plantar flexion. The ROM for the Veteran's left ankle was 20 degrees of dorsiflexion, and 45 degrees plantar flexion. The Veteran's ROM did not change with repetitive use testing. Although the Veteran experienced pain during the examination, it did not change the his ROM for either extremity. The examiner opined that because of the right ankle disability, the Veteran had functional loss, and functional impairment. He listed less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing and weight-bearing as contributing factors causing the Veteran's functional impairment. The left ankle did not exhibit any functional loss. The Veteran's muscle strength was normal for his plantar flexion and dorsiflexion. The VA examiner specifically noted that the Veteran does not have ankylosis. The Veteran's surgical scars are not painful.

Pursuant to the Board's September 2016 remand, the Veteran was afforded a VA examination in January 2017. The examiner diagnosed the Veteran with osteoarthritis, right ankle, postoperative with plantar fascia scar, right chronic ankle strain and achilles tendonitis. The Veteran reported to the examiner that his right ankle pain occurs daily and is constant. He rated the pain before medication as a 10/10, and 5/10 after taking medication. He did not experience any radiation of pain. The Veteran's symptoms are: tenderness, stiffness, weakness, easy fatigue, swelling, giving away, heat, popping, clicking, and tingling. The Veteran reports that the condition has gotten worse in his right foot and ankle. The examiner also noted that the Veteran did not have any painful or unstable scars, or scars that had an area equal to or greater than 39 square centimeters (6 square inches).

The examination was performed while the Veteran was experiencing a flare-up. On examination, the Veteran's ROM for his right ankle was 10 degrees of dorsiflexion, and 25 degrees plantar flexion. The ROM for the left ankle was 20 degrees of dorsiflexion, and to 45 degrees plantar flexion. The examiner noted the Veteran experienced right ankle pain during rest and on weight bearing. The examiner noted that the loss of initial ROM of 10 degrees dorsiflexion and 15 degrees plantar flexion was indicative of impairment with activities such as running, jumping, climbing.

Following repetitive use, the examiner noted the Veteran experienced an additional loss of ROM; right ankle dorsiflexion was to 10 degrees, plantar flexion was to 20. The left ankle exhibited no changes after repetitive use. The examiner noted fatigue and lack of endurance as factors that caused the Veteran's functional loss. The examiner described the right ankle ROM with consideration of the functional loss as dorsiflexion to 10 degrees, plantar flexion to 20 degrees. The examiner specifically noted that the Veteran does not have ankylosis. Muscle strength was 5/5 in the right ankle for plantar flexion and dorsiflexion. There was no muscle atrophy. The right ankle was stable. The right ankle scar was described as stable, 9.0cm x .25 cm. The examiner also noted that the functional impairment related to the right ankle as partial impairment of physical activities of employment such as running, jumping, climbing, exercise, walking long distances, and  prolonged standing. 

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's right ankle disability is not warranted. The evidence of record demonstrates that the Veteran's ROM is no worse than 20 degrees of plantar flexion and 10 degrees of dorsiflexion, even with consideration of pain. The Board acknowledges that his range of motion is limited, but it does not constitute loss of motion that more closely approximates marked limitation of motion. Muscle strength has been described as normal, and there is no instability or muscle atrophy. 

The Board also acknowledges the May 2014 private medical opinion provided by Dr. C.B. that it is impossible for the Veteran not to have ankylosis with findings of osteophyte and equally impossible for the Veteran to have normal ranges of motion with an x-ray showing osteophyte and osteoarthritis; however, ROM of motion testing on VA examination showed motion. Generally, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992). Further, the VA examiners have independently opined that the Veteran does not have ankylosis. The most recent VA examiner quantified the functional loss due to pain on motion and the Board has considered that.  

The Board has also considered the Veteran's lay statements that his ankle disability is worse than currently evaluated.  The Veteran is competent to report symptoms however, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  

The Board finds that there are no other applicable rating codes under which to rate the Veteran's disability, as the medical evidence does not demonstrate that he suffers from ankylosis of the ankle or subastragalar or tarsal joint, or malunion of the os calcis or astragalus, or that he had an astragalectomy. 38 C.F.R. § 4.71a, DC 5270, 5272, 5273, 5274.

The preponderance of the evidence is against a rating in excess of 10 percent. 

ORDER

Entitlement to a rating in excess of 10 percent for status post repair fracture, right ankle with osteoarthritis and plantar fasciitis scar is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


